Citation Nr: 1636890	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-28 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches and muscle aches, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Oakland, California, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

With respect to the Veteran's claim of entitlement to service connection for a disability manifested by headaches and muscle aches, he essentially contends that he suffers from a medically unexplained chronic multisymptom illness as a result of his Persian Gulf War service.  See, e.g., the Veteran's claim dated February 2010.  As it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established on a presumptive basis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2014); 38 C.F.R. § 3.317(a) (2015).
For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2015).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In this case, the Veteran was afforded a VA examination in January 2011 at which time the examiner noted the Veteran's report of headaches occurring four times per month and lasting for several days.  The examiner opined that the headaches "are likely manifestations of Persian Gulf Syndrome;" however, the examiner provided no supporting rationale.  The RO denied the Veteran's claim, finding that "there is no evidence that your claimed conditions became compensable any time and are otherwise not considered disabilities for VA purposes as the VA examiner has concluded that there [were] normal objective examinations."  See the statement of the case (SOC) dated June 2014.  To this end, the Board observes that the January 2011 VA examiner failed to address the characteristics of the Veteran's headaches as would be necessary to determine whether said disability has manifested to a compensable degree.  See, e.g., 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, with respect to the Veteran's complaints of muscle aches, the Board observes that polyarthralgia has been noted in the Veteran's VA treatment records.  See, e.g., the VA treatment record dated March 2010.  Accordingly, the Board finds that another VA medical opinion must be obtained to adequately address the claimed disability manifested by headaches and muscle aches.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As to the claim of entitlement to service connection for a lumbar spine disability, the Veteran contends that this disability was incurred during his military service.  It is undisputed that he has been diagnosed with degenerative disc disease (DDD) of the lumbar spine.  See the VA examination report dated January 2011.  Service treatment records document questionable back trauma in November 1988.  The Veteran has not been afforded a VA nexus opinion as to this claim.  As such, a remand for a VA medical opinion should therefore be accomplished in order to address the etiology of the Veteran's claimed lumbar spine disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With regard to the claims of entitlement to service connection for bilateral knee and shoulder disability, the Veteran asserts that these disabilities were also incurred during his military service.  The January 2011 VA examiner confirmed diagnoses of degenerative joint disease (DJD) of both knees, as well as acromioclavicular joint arthritis of both shoulders.  However, the January 2011 VA examiner did not opine as to the etiology of the bilateral knee and shoulder disability.  Accordingly, these matters should be remanded in order to afford the Veteran with VA medical opinions to address the outstanding question of nexus as to these issues.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4).

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims remaining on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Upon remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since July 2013.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for a Persian Gulf War protocol examination by a qualified examiner to determine the nature and etiology of his claimed disability manifested by headaches and muscle aches.  The claims file and a copy of this REMAND must be made available to the examiner for review, and notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests should be undertaken.

The designated examiner shall examine the Veteran and provide a description of the nature and extent of symptoms related to muscle aches and headaches, to include characteristics of headaches under Diagnostic Code 8100.

The examiner must provide a response to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints of headaches, and muscle aches can be attributed to known clinical diagnoses?

(b) If the headaches and muscle aches CANNOT be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness related to his service in Southwest Asia.  If so, describe in detail the objective indications of disability.  

(c) If the headaches and muscle aches CAN be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Then, refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed disabilities of the lumbar spine, bilateral knees, and bilateral shoulders.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed disabilities of the lumbar spine, bilateral knees, and bilateral shoulders had their clinical onset during the Veteran's active duty or are otherwise related to such service.  With respect to the lumbar spine disability, the examiner should address the November 1988 STR noting questionable back trauma.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

